Citation Nr: 0420801	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  99-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a fractured right mandible.  

2.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire






ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1978 to 
February 1987.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 RO decision, which denied 
the veteran's claims of service connection for tinnitus and 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
residuals of a fractured right mandible.  

In December 2000, the Board determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for residuals of a fractured right mandible.  

The Board then remanded the case to the RO for additional 
development on the right mandible claim as well as on the 
tinnitus claim.  

The Board notes that the veteran cancelled personal hearings, 
which were scheduled for March 2002 at the RO and for June 
2003 at the Board in Washington, D.C.

In a decision promulgated in June 2003, the Board denied the 
veteran's claims.  The veteran appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  

In a May 2004 Order granting a Joint Motion for Remand, the 
Board's June 2003 decision was vacated and the case was 
remanded to the Board.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The veteran contends that he has tinnitus and the residuals 
of a fractured mandible as a result of an in-service 
automobile accident in 1979.  

The May 2004 Joint Motion noted that certain service medical 
records might be outstanding.  Specifically, the veteran 
argues that he underwent X-ray examination of his jaw 
subsequent to his automobile accident.  

Accordingly, additional, documented efforts should be 
undertaken by the RO to secure any outstanding service 
medical records pertaining to the 1979 automobile accident.  

The Joint Motion also points out that a VA audiological 
examiner failed to provide an opinion pertaining to the 
medical probability that any current tinnitus was due to 
closed head injury.  

The veteran argues that his examination was not in compliance 
with the Board's December 2000 remand, and as such, further 
remand is required to assure that an opinion regarding the 
etiology of the veteran's claimed tinnitus is rendered.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

In any event, the RO should make further, 
documented efforts to obtain any 
additional service medical records.  Such 
records should include any available 
hospital summaries.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed residuals of a fractured right 
mandible.  The veteran should be properly 
notified of the date, time and location 
of the examination.  The claims folder 
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  Based upon 
the review of the claims folder and the 
examination results, the examiner should 
provide opinions as to whether it is at 
least as likely as not that the veteran 
has any residual disability due to a 
fractured right mandible due to disease 
or injury during his active military 
service.  The rationale for all opinions 
expressed must be clearly set forth by 
the examiner in the examination report.  

4.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed tinnitus.  The veteran should be 
properly notified of the date, time and 
location of the examination.  The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  
Based upon the review of the claims 
folder and the examination results, the 
examiner should provide opinions as to 
whether it is at least as likely as not 
that the veteran currently has a 
disability manifested by tinnitus that is 
due to a closed head injury or disease or 
injury during his active military 
service.  The rationale for all opinions 
expressed must be clearly set forth by 
the examiner in the examination report.  

5.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  The RO should then adjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and be afforded an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

No additional action is required on the part of the veteran 
until he receives further notice from VA.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




